Upon consideration of the petition filed on the 17th day of August 2004 by Defendants in this matter for discretionary review of the orders of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of October 2004."
Upon consideration of the petition filed by Defendants on the 17th day of August 2004 in this matter for a writ of certiorari to review the orders of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of October 2004."